                                 Case 2:18-cv-04162-VAP-JPR Document 76 Filed 08/19/20 Page 1 of 1 Page ID #:754

                                                                                                          JS-6

                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Vivian Hsiung,
                                  6                       Plaintiff,           2:18-cv-4162-VAP-JPRx
                                  7                       v.
                                                                                            JUDGMENT
                                  8      The Walt Disney Company,
                                  9                       Defendant
                                 10
Central District of California
United States District Court




                                 11
                                 12         Pursuant to the Order Granting Defendant’s Motion for Summary
                                 13   Judgment, IT IS ORDERED AND ADJUDGED that this action is
                                 14   DISMISSED WITH PREJUDICE. The Court orders that such judgment be
                                 15   entered.
                                 16
                                 17   IT IS SO ORDERED.
                                 18
                                 19
                                         Dated:    8/19/20
                                 20                                                    Virginia A. Phillips
                                 21                                            United States District Judge

                                 22
                                 23
                                 24
                                 25
                                 26

                                                                           1
